El Juez Asociado Sr. Wole,
emitió la opinión del tribunal.
Esta es una apelación interpuesta contra la sentencia dic-tada por la Corte de Distrito de San Juan ordenando a Roberto TI. Todd, Alcalde de San Juan, por virtud del auto de mandamus, que restituya en su cargo al Dr. José S. Bela-*634val. La sentencia podría haber sido más específica y mencio-nado el empleo en el cnal había. de ser restituido, pero no se ha formulado queja con motivo de esto y en la petición claramente se expresa el cargo. El juicio tuvo lugar ante la corte inferior, pero debido a un mal entendimiento acerca de la ley ninguna de las pruebas presentadas en el caso han sido sometidas a la consideración de este tribunal, sino úni-camente las alegaciones. Como la corte resolvió la cuestión en favor de la petición tendrá que presumirse que todas las alegaciones que en ésta han sido bien formuladas son cier-tas. La única cuestión pues, que debemos considerar es si la petición expresaba una causa de acción.
Se alega substancialmente en la petición: (1) que José S. Belaval es vecino de San Juan, de profesión médico, y que el demandado Roberto H.'Todd es alcalde de San Juan; (2) que el peticionario es director de los hospitales municipales de San Juan; (3) que el peticionario fué debidamente nom-brado director de los hospitales municipales de San Juan por el demandado .en el mes de septiembre de 1912, y desde esa fecha hasta el día 1 de abril de 1914, fecha en que fué privado de su derecho, desempeñó fielmente los deberes de ese cargo; (4) que el día 28 de abril, 1914, el peticionario recibió una carta firmada por el demandado en su carácter de alcalde de San Juan en la que expresaba que desde aquella fecha y por conveniencias del servicio, cesaba en su empleo de director del hospital municipal el peticionario, entendiéndose que la resolución tendría efecto a partir desde esa misma fecha, y que al mismo tiempo el demandado encargaba al Dr. del Toro para actuar interinamente como director de los Hos-pitales Municipales de San Juan; que el peticionario se negó a hacer entrega de su cargo al Dr. del Toro, fundándose en que la orden de cesantía era ilegal; que con fecha treinta de abril de 1914, el alcalde dirigió xyieva comunicación' al Dr. del Toro y una carta circular a los médicos, superin-tendentes de nurses y demás empleados de los hospitales, para que ellos no reconociesen como director de dichos hos-*635pítales más que al Dr. riel Toro, y el peticionario en virtud de la orden del demandado, fué privado de sn derecho para ejercitar sn cargo o empleo y excluido de sn desempeño; (5) qne el peticionario aleg’a qne no se le ha dado ni tiene cono-cimiento de la cansa en que se funda la dicha orden de cesan-tía, ni está enterado de cargo o queja alguna contra él; (6) el peticionario hace referencia a las prescripciones del ar-tículo 32 de la Ley Municipal de 1906, según fué enmendada por la Ley de marzo 10, 1910; (7) que según información y creencia alega el peticionario que la dicha orden de cesan-tía .y su destitución intentada fué motivada por fines políti-cos del demandado y por razón' de no haberse prestado el peticionario a apoyar la candidatura del demandado para ser nombrado candidato del partido republicano para alcalde •> de San Juan y a contribuir con fondos para tales fines per-sonales y políticos del demandado; (8) que el peticionario continúa siendo de jure director de los hospitales munici-pales porque su destitución no se hizo con arreglo a la ley; (9) que aunque el demandado ha sido requerido para que re-ponga al peticionario en su cargo se ha negado a hacerlo; (10) que el peticionario percibía un sueldo de $2,000 anua-les, además de ser provisto de una casa de vivienda con luz y agua, de todo lo cual fué privado por el acto ilegal del de-mandado; (11) por todo lo cual terminaba el peticionario alegando que no tenía otro remedio y solicitaba la expedición de un auto de mandamus.
En el caso de Ruiz v. del Valle, 17 D. P. R., 686, al cual volveremos a hacer referencia, se sugirió que una destitu-ción por causa política sería una destitución sin justo motivo y en contra del precepto contenido en el artículo 32 de la Ley Municipal según fué enmendada. Por tanto, podría con-siderarse que el peticionario ha alegado una causa de acción al expresar en el párrafo VII de la petición que su des-titución fué motivada por fines políticos. Sin embargo, tanto el peticionario como la corte inferior se fundan en ra-zones más poderosas, o sea, que el peticionario fué destituido *636de su cargo sin conocimiento de la causa de la destitución y sin dársele oportunidad de defenderse.
“El alcalde nombrará todos los empleados del municipio cuyos nombramientos no se proveyeren de otro modo en esta ley y que estuvieren autorizados por las asignaciones del presupuesto y deberá ver que cumplan debidamente con sus obligaciones. El alcalde podrá, por justa causa, destituir a todos los funcionarios y empleados nom-brados por él solamente, o nombrados por él con la anuencia y con-sentimiento del concejo municipal; Disponiéndose, sin embargo, que el contador municipal o el secretario municipal en funciones de con-tador no podrá ser destituido sin el consentimiento del concejo municipal después de haber el alcalde formulado cargos por escrito y pre-sentándolos al concejo, y después de haberse dado al contador un período de dos días para presentar al concejo una contestación de dichos cargos por escrito.”
El artículo 32 de la Ley .Municipal, tal como fue enmen-dado por la Ley de marzo 30, 1910, en el cual se funda el peticionario dice lo siguiente:
Generalmente cuando un estatuto confiere a una colecti-vidad o a una persona la facultad para destituir por “causa” o “justa causa,” se considera que esa es una-facultad judicial y el organismo o persona investido de dicha facultad- no debe destituir sin ser notificada y oída la persona que va a ser destituida. McCulley v. State, 46 L. R. A., 571, y auto-ridades citadas. State et al. v. Hitchcock. 16 L. R. A., 413, y autoridades. Hagerty v. Shedd, 75 N. H., 393, 396.
Con sujeción a las prescripciones del estatuto y a la clase de los empleados existe la tendencia en casi todos los Esta-dos de exigir que tenga lugar un procedimiento semejante a un juicio en el cual se da al'funcionario o empleado la opor-tunidad de defenderse y presentar prueba; oportunidad que generalmente debe darse aún cuando la cuestión relativa al peso de la prueba, o si la prueba es suficiente o no esté con-fiada únicamente a la discreción de la junta o persona que destituye ■ al funcionario; en otras palabras, el funcionario *637o persona que va a ser destituido debe baber tenido la opor-tunidad de defenderse ante la persona o junta que tiene la facultad de bacer la destitución.
En nuestra misma ley municipal de 1906 puede verse que cuando la Legislatura de Puerto Eico tenía presente un pro-cedimiento semejante al juicio, así lo expresaba específica-mente. En el artículo 32, en el cual se apoya el peticiona-rio, puede observarse que el contador municipal o el secre-tario municipal en funciones de contador solamente podrá ser destituido después de baber el alcalde formulado cargos por escrito al concejo, y después de haberse dado al conta-dor un período de dos días para presentar al concejo una contestación a dichos cargos por escrito. De igual manera en el artículo 20 cuando el concejo municipal investiga car-' gos de cualquier funcionario, se prescribe que se permitirá a los funcionarios comparecer y estar representados por abo-gado; y asimismo en el artículo 35, cuando se trata de la destitución del alcalde mismo habrá de dársele la oportuni-dad de ser oído en su defensa. Por consiguiente, creemos que la intención de la Legislatura de dar a un funcionario un derecho a algo así como el juicio no resulta completamente clara y la duda aumenta por el hecho de que de acuerdo con dicho artículo 32 el alcalde está en la obligación especial de ver que todos los empleados cumplan debidamente cotí sus obligaciones. Sin embargo, de conformidad con las auto-ridades citadas, opinamos que un funcionario tiene derecho a alguna notificación y audiencia.
En el caso de Ruiz v. del Valle, supra, no tuvimos que considerar detenidamente si un peticionario siempre tenía derecho a ser avisado y oído, porque en aquel caso creimos que se habían cumplido debidamente los requisitos respecto al aviso y audiencia del empleado. En dicho caso ya había, sido notificado el empleado una vez anteriormente, fué oído y también se le dió la oportunidad de que abandonara el *638negocio que tenía el cual era incompatible con su permanen-cia en el servicio. La causa de la remoción fue prácticamente I confesada. Por regla general y en apoyo del principio reía- ] tivo al aviso y audiencia sería buena práctica, aunque no sea absolutamente necesario para el alcalde dar alguna clase de aviso por escrito. En el caso que consideramos el peti-cionario alega que jamás se le dió ningún avisó u oportu-nidad de defenderse y nos inclinamos a opinar con la corte inferior en que es necesaria alguna notificación o audiencia aun cuando el alcalde sea el único juez de la suficiencia'de la prueba de la causa que se alega. :
Hemos llamado la atención hacia el hecho de que sola-mente podemos tomar en consideración la petición formu- 1 lada en este caso, pues la prueba no ha sido traída a la con-sideración de este tribunal, pero la contestación misma, de ser cierta, no favorecería al apelante, o sea al alcalde en este caso, puesto que el decreto contenido en dicha contestación era de déstitución aun cuando en él se determinara una causa o causas. Además, la corte en su opinión se negó a consi-derar la prueba de causa suficiente por haber estimado que el peticionario jamás fué notificado de los cargos ni oído 1 en' su defensa.
En este caso la parte apelante sostiene que este tribunal no debe entrar a resolver la cuestión envuelta en este pleito por resultar académica debido al hecho de que el mandamus librado por el juez de distrito sería imposible de cum-plir por haber cesado en el desempeño de sus funciones por ministerio de la ley el alcalde que nombró al peticionario, y con él todos los funcionarios por él nombrados.
Tendría razón el apelante si se nos hubiere demostrado que la cuestión a resolver en el presente caso había llegado a ser puramente académica. No ha sido así. El derecho del demandante a ser repuesto en el cargo puede originarle derechos a cuya privación tiende la destitución, y por tanto no es jiisto dejar de resolver el caso por sus méritos.
*639Debe confirmarse la sentencia apelada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Alclrey y HntcMson.